  Case 17-82604       Doc 30    Filed 02/14/19 Entered 02/14/19 09:53:28            Desc Main
                                  Document     Page 1 of 2


                             UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     WESTERN DIVISION

 In re:                                         )
                                                )
 OGOREK, MARCIN                                 )   Bankruptcy Case No. 17-82604 TML
                                                )   Chapter 7
                                                )
 Debtor(s).                                     )


                                     CERTIFICATE OF SERVICE


       The undersigned certifies that on February 14, 2019, I served by prepaid first class mail a
copy of the Notice of Trustee’s Final Report and Applications for Compensation and Deadline to
Object (NFR) on all parties listed below at the addresses contained therein.

          OGOREK, MARCIN
          1931 OZARK PARKWAY
          ALGONQUIN, IL 60102

          MICHAEL J WORWAG
          LAW OFFICES OF MICHAEL J WORWA
          2500 E. DEVON AVE #300
          DES PLAINES, IL 60018
          (Via ECF Electronic Transmission)

          Internal Revenue Service
          PO Box 7317
          Philadelphia, PA 19101-7317

          Landmark Credit Union
          Po Box 51070
          New Berlin, WI 53151

          Bank Of America, N.A.
          PO BOX 31785
          Tampa, FL 33631-3785
  Case 17-82604        Doc 30   Filed 02/14/19 Entered 02/14/19 09:53:28   Desc Main
                                  Document     Page 2 of 2


         Santander Bank, N.A.
         Attn: Annemarie Brusseler, VP
         3 Huntington Quadrangle, Ste. 101N
         Melville, NY 11747

         Wells Fargo Bank, N.A.
         Wells Fargo Card Services
         PO Box 9210
         Des Moines, IA 50306

         Capital One Bank (USA), N.A.
         PO Box 71083
         Charlotte, NC 28272-1083

         Midland Funding, LLC
         Midland Credit Management, Inc.
         PO Box 2011
         Warren, MI 48090

         American Express Centurion Bank
         c/o Becket and Lee LLP
         PO Box 3001
         Malvern, PA 19355-0701

         LoanMe, Inc.
         C/O WEINSTEIN & RILEY, PS
         PO BOX 3978
         SEATTLE, WA 98124-3978

         Comenity Capital Bank/Paypal Credit
         c/o Weinstein & Riley, PS
         2001 Western Ave., Ste 400
         Seattle, WA 98121

/s/ Debbie M. Harris

STEPHEN G. BALSLEY, Trustee
6833 STALTER DRIVE
ROCKFORD, IL 61108
815) 962-6611
sbalsley@bslbv.com
